Dismissed and Memorandum Opinion filed December 11, 2008







Dismissed
and Memorandum Opinion filed December 11, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00988-CV
____________
 
MILTON C. MOORE and MARY MOORE, Appellants
 
V.
 
CARRINGTON MORTGAGE SERVICES, Appellee   
 

 
On Appeal from the
County Civil Court at Law No. 4
Harris County,
Texas
Trial Court Cause
No. 921178
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed August 8, 2008.  On December 1, 2008,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
December 11, 2008.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.